DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  insert –from-- after “protrudes” in line 4.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  using “the shaft” and “the post shaft” interchangeably introduces ambiguity. For clarity, Applicant is requested to use a single term to refer to a single feature.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is rendered indefinite for the recitation “it” because it is not clear to what “it” is referring. Is “it” the securing strap or the swivel assembly?
Claim 1 recites the limitation "the rotatable part" in the second to last line.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 2 is rendered indefinite by the recitation “a securing strap” in line 8. Is this the same as or in addition to “a securing strap” in claim 1?
	Claim 2 is rendered indefinite by “securing strap” in the last line because it is not clear if this is referring to the securing strap of claim 1 or the securing strap of claim 2.
	Claim 2 is rendered indefinite by the recitation “they” in the last line because it is not clear to what “they” is referring. Is “they” one or more of the post shaft, securing strap, rotary bearing , internally threaded post, or screw?
Claim 4 is rendered indefinite by “said securing strap” in the first line because it is not clear if this is referring to the securing strap of claim 1 or the securing strap of claim 2.
Claim 5 is rendered indefinite by “securing strap” twice because it is not clear if this is referring to the securing strap of claim 1 or the securing strap of claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lento (US 6810531 B1) in view of Heidt (US 7435889 B1).

As to claim 1, Lento discloses a drumstick twirling glove assembly (“Drum glove,” title) comprising:
a glove having a palm portion and a top hand portion (drum gloves 10, the palm portion being shown in fig 1 and the top hand portion being shown in fig 4).
Lento does not disclose a swivel assembly that is attachable to the glove and is, at least in part, rotatable relative to the attached glove; and a securing strap that is attachable to the swivel assembly such that it is rotatable with the rotatable part thereof, wherein the securing strap is fastenable to a drumstick so that the drumstick may be twirled relative to the glove.  
Heidt teaches a similar assembly (“Rotatable drumstick tether,” title) comprising a swivel assembly (at least swivel member 16) that is attachable to the glove (capable of being attached to a glove, such as by adhesive or another fastener) and is, at least in part, rotatable relative to the attached glove (capable of rotating relative to an attached glove, due to the swivel assembly); and
a securing strap (drum strap 14) that is attachable to the swivel assembly such that it is rotatable with the rotatable part thereof (drum strap 14 is capable of being attached and intended to be attached to the swivel member 16 and is rotatable with portion 12 and/ or 20), wherein the securing strap is fastenable to a drumstick so that the drumstick may be twirled relative to the glove (capable of fastening and intended to fasten to a drumstick as shown in fig 3).
Lento is drawn to fastening a drumstick to a wearer’s hand via a glove. Heidt is drawn to rotatably mounting a drumstick to a wearer’s hand.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a glove with a rotatable drumstick tether as taught by Heidt, for the purpose of securing a drumstick to a wearer (Heidt abstract) and to allow the wearer to hold a drumstick without dropping it (Lento abstract).

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lento (US 6810531 B1) in view of Heidt (US 7435889 B1) as applied to claim 1 above, and further in view of Parent (US 20170368406 A1).

As to claim 2, Lento as modified discloses a securing strap that is disposed along the post shaft, wherein the securing strap is for attaching to a drumstick (this is the result of the modification presented in the rejection of claim 1 above, where a glove is provided with Heidt’s swivel assembly that includes securing strap/ drum strap 14).
Lento as modified does not disclose said palm portion has an aperture formed therewithin for receiving said swivel assembly, and wherein said swivel assembly comprises: an internally threaded post having a shaft and a head, wherein the shaft protrudes the palm portion aperture such that the head is disposed against the inside surface of the palm portion; a rotary bearing that is disposed along the post shaft and is rotatable relative thereto; a securing strap that is disposed along the post shaft, wherein the securing strap is for attaching to a drumstick; and a screw for screwing into the internally threaded post and securing the rotary bearing and securing strap to the post shaft such that they are rotatable relative to said glove.  
Parent teaches a similar glove assembly (“Wrist Support With Rotating Hand Grip,” title) including an aperture formed therewithin for receiving said swivel assembly (opening 30 receives a swivel assembly comprising 20, 31, 32, and 33), and wherein said swivel assembly comprises:
an internally threaded post having a shaft and a head (base portion 32 has a shaft and head as shown in fig 5, and para. 0045 teaches, “a complementary internal threading on the base portion 32”), wherein the shaft protrudes the palm portion aperture such that the head is disposed against the inside surface of the palm portion (fig 5 shows the shaft of 32 protrudes through the aperture 30);
a rotary bearing that is disposed along the post shaft and is rotatable relative thereto (29, 26, 11, and /or 33 are capable of rotating relative to 32); and
a screw for screwing into the internally threaded post and securing the rotary bearing and securing strap to the post shaft such that they are rotatable relative to said glove (screw portion 31, see para. 0045).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the palm portion of Lento with an aperture and swivel assembly as taught by Parent, for the purpose of providing an area of attachment for a pivotal attachment (Parent abstract).

As to claim 3, Lento as modified does not disclose said rotary bearing is a thrust bearing.  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the rotary bearing as a thrust bearing, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

As to claim 4, Lento as modified discloses the glove assembly of claim 2, wherein said securing strap is a strip of hook and loop fastener (Heidt col 3 line 4-12) that secures to itself when overlapping itself (Heidt col 3 line 7-12 and fig 3).  

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lento (US 6810531 B1) in view of Heidt (US 7435889 B1) and Parent (US 20170368406 A1) as applied to claim 2 above, and further in view of Watson (US 8168874 B2).

As to claim 5, Lento as modified does not disclose the glove assembly of claim 2, further comprising a rubber strip adhered to said securing strap, wherein this rubber strip causes said securing strap to more securely fit around a drumstick.
Watson teaches a similar (“Drumstick gripping aid,” title) including providing a drumstick securing strap with rubber (col 3 line 66 - col 4 line 21).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the securing strap with a rubber strip, which would be known to cause the securing strap to more securely fit around a drumstick, for the purpose of providing a known material for holding a drumstick.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See similar references on the attached PTO-892 including rotatable mounts on gloves and drumstick mounts for hands.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732